DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #140 mentioned in [0025].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 9 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenbluth (EP 2945691 B1; cited by applicant).

With respect to claim 1, Rosenbluth discloses
A system for providing stimulation to a patient (see Fig. 7 #700 and paragraph 0105, tremor altering system), the system comprising: 
one or more accelerometer (see paragraph 0155, combination of single or multi-axis accelerometers; and see paragraph 0159, motion data can be taken by sensors in the form of accelerometer data) configured to generate one or more accelerometer signals (see paragraph 0159, signals of multiple sensors); and 
one or more processors implemented in circuitry (see paragraph 0105, processor and Fig. 7A #797), the one or more processors being configured to (see paragraph 0190, the processor may operate on data and perform computations): 
determine accelerometer information for a medical device associated with the patient based on the one or more accelerometer signals (see paragraph 0158-0159, accelerometer data can be determined from sensors on a patient; and see Fig. 1 #100 device); 
convert the accelerometer information into frequency domain coefficients (see paragraph 0158-0159, the accelerometer data can be extracted into frequency); 
determine an activity level for the patient based on the frequency domain coefficients (see paragraph 0158-0159, the motion data will be analyzed and an activity based on tremors will be identified); 
determine one or more stimulation parameters based on the activity level (see paragraph 0158-160, once the data has been extracted key characteristics of the tremor are analyzed); and 
output electrical stimulation to the patient based on the one or more stimulation parameters (see paragraph 0174, the data may be used to adjust stimulation parameters; and see Fig. 21A-D, displayed to user).

With respect to claim 5, all limitations of claim 1 apply in which Rosenbluth further discloses to determine the activity level, the one or more processors are configured to: 
filter out one or more frequency domain coefficients that are outside of a frequency range to generate filtered frequency domain coefficients (see paragraph 0159, motions that are not attributable to the tremor are removed outside of the frequency range); and 
determine the activity level based on the filtered frequency domain coefficients (see paragraph 0159, the motion data will be analyzed and an activity based on tremors will be identified).

With respect to claim 6, all limitations of claim 5 apply in which Rosenbluth further discloses the frequency range corresponds to a range for human motion (see paragraph 0159, motion data in range of 4 to 12Hz where each patient has a dominant tremor frequency).

With respect to claim 7, all limitations of claim 6 apply in which Rosenbluth further discloses the frequency range comprises 0.75 Hz to 10 Hz (see paragraph 0159, the frequency range is in the 4 to 12Hz range).

With respect to claim 9, all limitations of claim 5 apply in which Rosenbluth further discloses the frequency range corresponds to physical symptoms for the patient (see paragraph 0159, the frequency range can be narrowed based on specific knowledge of the patient’s history and data corresponding to postural holds or kinetic fine motor tasks can be identified).

With respect to claim 17, all limitations of claim 1 apply in which Rosenbluth further discloses the one or more processors and the one or more accelerometers are arranged in the medical device (see Fig 7A #780 and #797 are part of the housing of the device).

With respect to claim 18, all limitations of claim 1 apply in which Rosenbluth further discloses at least one of the one or more processors is arranged in an external programmer associated with the medical device, at least one of the one or more processors is arranged in a remote device, or at least one of the one or more processors is arranged in the external programmer associated with the medical device and at least one of the one or more processors is arranged in the remote device (see Fig.20, the stimulation device is arranged in an remote device).

With respect to claim 19, Rosenbluth discloses
A method for providing stimulation to a patient (see paragraph 0093, nerve stimulation device and method), the method comprising: 
determining, by one or more processors (see paragraph 0190, the processor may operate on data and perform computations), accelerometer information for a medical device associated with the patient based on one or more accelerometer signals generated by one or more accelerometers (see paragraph 0158-0159, accelerometer data can be determined from sensors on a patient; and see Fig. 1 #100 device); 
converting, by the one or more processors, the accelerometer information into frequency domain coefficients (see paragraph 0158-0159, the accelerometer data can be extracted into frequency); 
determining, by the one or more processors, an activity level for the patient based on the frequency domain coefficients (see paragraph 0158-0159, the motion data will be analyzed and an activity based on tremors will be identified); 
determining, by the one or more processors, one or more stimulation parameters based on the activity level (see paragraph 0158-160, once the data has been extracted key characteristics of the tremor are analyzed); and 
outputting, by the one or more processors, electrical stimulation to the patient based on the one or more stimulation parameters (see paragraph 0174, the data may be used to adjust stimulation parameters; and see Fig. 21A-D, displayed to user).

With respect to claim 20, Rosenbluth discloses
A medical device for providing stimulation to a patient (see paragraph 0093, nerve stimulation device and method), the medical device comprising 
one or more processors implemented in circuitry (see paragraph 0105, processor and Fig. 7A #797), 
a frequency domain unit implemented in the circuitry (see paragraph 0096, electrical stimulation using surface electrodes were positioned to stimulate nerves at a frequency), and 
one or more accelerometers configured to generate one or more accelerometer signals (see paragraph 0155, combination of single or multi-axis accelerometers; and see paragraph 0159, motion data can be taken by sensors in the form of accelerometer data signals), 
wherein the one or more processors are configured to determine accelerometer information based on the one or more accelerometer signals (see paragraph 0158-0159, accelerometer data can be determined from sensors on a patient; and see Fig. 1 #100 device); 
wherein the frequency domain unit is configured to convert the accelerometer information into frequency domain coefficients (see paragraph 0158-0159, the accelerometer data can be extracted into frequency); and 
wherein the one or more processors are further configured to: 
determine an activity level for the patient based on the frequency domain coefficients (see paragraph 0158-0159, the motion data will be analyzed and an activity based on tremors will be identified); 
determine one or more stimulation parameters based on the activity level (see paragraph 0158-160, once the data has been extracted key characteristics of the tremor are analyzed); and 
output electrical stimulation to the patient based on the one or more stimulation parameters (see paragraph 0174, the data may be used to adjust stimulation parameters; and see Fig. 21A-D, displayed to user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth in view of Adams (US 20160317097 A1).

With respect to claim 2, all limitations of claim 1 apply in which Rosenbluth does not disclose to convert the accelerometer information, the one or more processors are configured to: apply a window function to accelerometer samples sampled from the one or more accelerometer signals to generate one or more data buffers; and generate the frequency domain coefficients based on the one or more data buffers.
	Adams teaches applying a window function to accelerometer samples sampled from the one or more accelerometer signals to generate one or more data buffers (see paragraph 0106, any common window function can be used on data to generate data buffers; and see paragraph 0039, accelerometer data) and generate the frequency domain coefficients based on the one or more data buffers (see paragraph 0106, frequency bins are created based on the data buffers).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor disclosed by Rosenbluth with the teachings of Adams because it would have resulted in the predictable result of processing data to produce more confident results (Adams: see paragraph 0106).

With respect to claim 3, all limitations of claim 2 apply in which Adams further teaches to generate the frequency domain coefficients, the one or more processors are configured to: apply a Fourier transform to each one of the one or more data buffers to generate the frequency domain coefficients (see paragraph 0106, a fast Fourier transform is employed to operate on data buffers).

With respect to claim 4, all limitations of claim 3 apply in which Adams further teaches the one or more processors comprise a frequency domain unit implemented in the circuitry and arranged in the medical device and configured to apply the window function to the accelerometer samples, apply the Fourier transform to the data buffer, or apply the window function to the accelerometer samples and apply the Fourier transform to the data buffer (see paragraph 0106, any common window function can be used on data to generate data buffers and a fast Fourier transform is employed to operate on data buffers).

Claims 8, 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth in view of Singhal (US 20050060001 A1; cited by applicant).

With respect to claim 8, all limitations of claim 5 apply in which Rosenbluth discloses the frequency range corresponds to an activity for the patient (see paragraph 0159, the frequency range can be narrowed based on specific knowledge of the patient’s history and data corresponding to postural holds or kinetic fine motor tasks can be identified and can be specific movement of the patient).
Rosenbluth does not disclose wherein the activity comprises one or more of walking or running.
	Singhal teaches wherein the activity comprises one or more of walking or running (see paragraph 0035, the activity of running)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rosenbluth with the teachings of Singhal to include running as an activity because it would have resulted in the predictable result of providing stimulation to a patient while a patient is running (Singhal: see paragraph 0035) to provide stimulation in various events and activities that a patient may undertake (Singhal: see paragraph 0005).

With respect to claim 11, all limitations of claim 1 apply in which Rosenbluth further discloses a first set of the frequency domain of the frequency domain coefficients associated with acceleration of the patient and a second set of the frequency domain coefficients of the frequency domain coefficients associated with acceleration (see paragraph 0158-0160, see paragraph 0159, the frequency range can be narrowed based on specific knowledge of the patient’s history and data corresponding to postural holds or kinetic fine motor tasks can be identified and can be specific movement of the patient)
Rosenbluth does not disclose to determine the activity level, the one or more processors are configured to: determine first activity information based on a first set of the frequency domain coefficients of the frequency domain coefficients associated with acceleration of the patient along a first direction; and determine second activity information based on a second set of the frequency domain coefficients of the frequency domain coefficients associated with acceleration of the patient along a second direction.
	Singhal teaches 	determine first activity information along a first direction (see paragraph 0043, the IMD includes activity monitor that processors signals provided by sensor to provide activity counts along various axes to provide information for each direction) and determine second activity information along a second direction (see paragraph 0043, the IMD includes activity monitor that processors signals provided by sensor to provide activity counts along various axes to provide information for each direction in this case being in a different direction of the axis).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor disclosed by Rosenbluth with the teachings of Singhal because it would have resulted in the predictable result of providing information about movement in different directions (Singhal: see paragraph 0043) to provide activity counts in all directions (Singhal: see paragraph 0043).

With respect to claim 12, all limitations of claim 11 apply in which Singhal further teaches the first direction is one of a longitudinal axis, a frontal axis, or a sagittal axis of the patient (see paragraph 0043, single multi axis), and the second direction is another one of the longitudinal axis, the frontal axis, or the sagittal axis of the patient (see paragraph 0043, single multi axis).

With respect to claim 16, all limitations of claim 1 apply in which Rosenbluth does not disclose to determine one or more stimulation parameters, the one or more processors are configured to: select a patient activity from a plurality of patient activities based on the activity level; and select a program from the plurality of programs of simulation parameters based on the patient activity.
	Singhal teaches selecting a patient activity from a plurality of patient activities based on the activity level (see paragraph 0034-0035, the IMD associates therapy information with the defined event while operating in the learning mode); and select a program from the plurality of programs of simulation parameters based on the patient activity (see paragraph 0034-0035, the IMG automatically adjusts therapy according to the information received to detection of the defined event where the information are values of parameters).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Rosenbluth with the teachings of Singhal because it would have resulted in the predictable result of adjusting the stimulation based on detected activity (Singhal: see paragraph 0034) to provide appropriate therapy (Singhal: see paragraph 0036).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth in view of Grill (US 20130345773 A1; cited by applicant).

With respect to claim 10, all limitations of claim 9 apply in which Rosenbluth does not disclose the frequency range comprises 15 Hz to 20 Hz.
	Grill teaches the frequency range comprises 15Hz to 20Hz (see paragraph 0112, the frequency ranges from 2 to 20 Hz).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the range disclosed by Rosenbluth with the teachings of Grill because it would have resulted in the predictable result of measuring movement of patients where tremors usually occur (Grill: see paragraph 0005) of less than 50Hz.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth in view of Singhal as applied to claim 11 above and further in view of Lamego (US 20210022676 A1).

With respect to claim 13, all limitations of claim 11 apply in which Rosenbluth and Singhal do not teach to determine the activity level, the one or more processors are configured to: multiply the first activity information with a first weight value; multiply the second activity information with a second weight value that is different from the first weight value; and determine the activity level based on the multiplications.
	Lamego teaches multiplying with a first weight value and a second weight value (see paragraph 0343, the sample can be multiped by a separate corresponding weights).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor disclosed by Rosenbluth and Singhal with the teachings of Lamego because it would have resulted in the predictable result of weighing values to normalize them (Lamego: see paragraph 0343) and using those values to determine an activity level (Rosenbluth: see paragraph 0158-0160).

With respect to claim 14, all limitations of claim 13 apply in which a modified Rosenbluth in view of Singhal and further in view of Lamego teaches to determine the activity level, the one or more processors are configured to: determine third activity information based on a third set of the frequency domain coefficients associated with acceleration (Rosenbluth: see paragraph 0158-0160, see paragraph 0159, the frequency range can be narrowed based on specific knowledge of the patient’s history and data corresponding to postural holds or kinetic fine motor tasks can be identified and can be specific movement of the patient) of the patient along a third direction (Singhal: see paragraph 0043, the IMD includes activity monitor that processors signals provided by sensor to provide activity counts along various axes to provide information for each direction in this case being in a third direction of the tri-axis); multiply the third activity information with a third weight value that is different from the first weight value and the second weight value (Lamego: see paragraph 0343, the sample can be multiped by a separate corresponding weight); and determine the activity level based on the multiplications (Rosenbluth: see paragraph 0159, the motion data will be analyzed and an activity based on tremors will be identified).

With respect to claim 15, all limitations of claim 13 apply in which a modified Rosenbluth in view of Singhal and further in view of Lamego teaches to determine the activity level, the one or more processors are configured to: generate an instant activity level based on a result of the multiplication of the first activity information with a first weight value and a multiplication of the second activity information with a second weight value (Rosenbluth: see paragraph 0158-0160, instant activity levels); and determine a rolling average (Lamego: see paragraph 0287, weighted averages) of the instant activity level to determine the activity level (Rosenbluth: see paragraph 0158-0160, the motion data will be analyzed and an activity based on tremors will be identified).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791